Case 2:15-cv-05642-CAS-JC Document 499-15 Filed 11/20/19 Page 1 of 2 Page ID
                                 #:10838




                     Exhibit 14
Case
 Case2:15-cv-05642-CAS-JC
       2:15-cv-05642-CAS-JCDocument
                            Document486-1
                                      499-15
                                           Filed
                                               Filed
                                                  10/09/19
                                                     11/20/19
                                                            Page
                                                              Page
                                                                 2382of
                                                                      of307
                                                                         2 Page
                                                                            PageIDID
                                    #:10198
                                    #:10839



    1
    2          The following facts are admitted and require no proof:

    3          1.      Billboard is a company that produces charts in relation to music.

    4          2.      Billboard produces nearly 200 charts a week, relating to mainstream top 40, and

    5 in various genres, including pop, rock, R&B/hip hop, country, gospel, and Christian music.
    6          3.      Billboard's most popular charts are the Billboard Hot 100, which is the top songs

    7 of the week, and the Billboard 200, which are the top albums.

    8          4.      The charts relating to mainstream top 40, rock, R&B/hip hop, and country music

    9   are larger in terms of market volume and audience volume than the charts relating to gospel and

   1O Christian music.
   11          5.      Our World Redeemed appeared 37 times on two charts in the genres of gospel and

   12 Christian music between March 22, 2008 and January 17, 2009.

   13          6.      "Joyful Noise" appeared 32 times on one chart in the genre of gospel and

   14 Christian music between January 15, 2011 and January 21, 2012.

   15          7.      Neither Our World Redeemed nor "Joyful Noise" appeared on any charts outside

   16   of the genres of gospel and Christian music.

   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
                                                                                           JOINT
   27                                                                                      EXHIBIT
                                                                                            12:i
   28


                                                                                              EXHIBIT 34
                                                                                              PAGE 1907
